Title: From George Washington to William Heath, 13 September 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 13th Septr 1780
                        
                        I have recd your favor of the 9th inclosing Capt. Earles account of the French Fleet in the West Indies.
                            There is intelligence of a similar nature from Philadelphia.
                        You will be pleased to forward the inclosed letter for Mr Bowdoin immediately by Express. I am with great
                            Regard Dear Sir Yr most obt Servant
                        
                            Go: Washington

                        
                    